 OZARK TRAILERS, INC.561Ozark Trailers,Incorporated and/or Hutco EquipmentCompanyand/or MobilefreezeCompany, Inc.andInternational Union,AlliedIndustrialWorkers of America, Local No. 770, AFL-CIO.Case 17-CA-2414.October 27,1966DECISION AND ORDEROn December 14, 1964, Trial Examiner Sidney S. Asher, Jr.,issued his Decision in the above-entitled proceeding, finding thatRespondents had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Decision attached hereto. TheTrial Examiner also found that Respondents had not engaged incertain other unfair labor practices and recommended that the com-plaint be dismissed with respect to such allegations. Thereafter,Respondents filed exceptions to the Trial Examiner's Decision, andalso filed a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the followingmodifications :1.The Trial Examiner found, and we agree, for the reasons setforth in the Trial Examiner's Decision, that Ozark Trailers, Incor-porated, herein referred to as Ozark, Hutco Equipment Company,herein referred to as Hutco, and Mobilefreeze Company, Inc., hereinreferred to as Mobilefreeze, together constitute a single employerwithin the meaning of the Act. We further find, from the samerecord evidence, that Ozark, Hutco, and Mobilefreeze, during thecritical period herein involved, functioned and operated as a single,integrated enterprise engaged principally in the manufacture, dis-tribution, sale, and service of refrigerated truck bodies.2.The Trial Examiner found that Respondents interfered with,restrained, and coerced the Ozark employees in violation of Section8(a) (1), and discriminated against them in regard to their tenureof employment in violation of Section 8(a) (3) by locking out saidemployees on December 19, 1963, in retaliation for the Union'sdemand that certain dischargees be reinstated. However, the TrialExaminer found that Respondents' conduct in this regard was notviolative of Section 8(a) (5) as alleged in the complaint. No excep-tions were filed to these findings, and we hereby adopt themproforma.161NLRB No. 48.264-188-67-vol. 1 G 1-3 7 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Trial Examiner further found that the Respondents vio-lated Section 8(a) (1) and (5) of the Act by closing the Ozark planton March 1, 1964, without prior notice to, or consultation with, theemployees' authorized representative at the Ozark plant.'We agreewith this finding of the Trial Examiner.As a result of a Board-conducted election held on March 1, 1963,2theUnion was certified on March 11, 1963, as the exclusive bargain-ing representative of all the employees of Ozark, excluding officeclerical employees, watchmen and guards, professional employees,the plant manager, and all other supervisors as defined in the Act.On April 16, 1963, Ozark and the Union executed a collective-bargaining agreement for a term of 1 year, which provided for auto-matic renewal thereafter in absence of notice from either of the par-ties to the contrary. The contract continued in effect during theevents set forth below.Near the end of January 1964, Ozark's board of directors,3 foreconomic reasons, determined to close the Ozark plant located inOzark,Missouri. Sometime prior to February 21, 1964, the plantmanager of the Ozark plant, Holekamp, was informed that theplant was to be closed, but, apparently, he was not notified that theplant closing would be permanent.At the time, there were four truck bodies nearing completion inthe plant. Thereafter, it appears that as each truck body was com-pleted, employees no longer needed were laid off on a senioritybasis.The first reduction in force occurred on February 20, 1964. Atthat time, Holekamp told Union Steward Henry that the layoff wasdue to lack of work, that it was a temporary layoff, and that hecould not promise when Henry would be recalled. It is clear thatHenry was not informed that the plant was being closed perma-nently. On February 27, 1964, the office manager, and on the followingday the remaining production employees were terminated. ByMarch 1, 1964, the four truck bodies having been completed, the plantwas closed. Thereafter, Plant Manager Holekamp was transferred1The complaint also contained an allegation that by terminating the employment of theemployees at the Ozark plant or before its final closing, and thereafter failing and refusingto reinstate them, Respondents also violated section 8(a) (1) and (3) of the Act TheTrial Examiner found, however, on the basis of the record evidence, that Respondents'decision to close down the Ozark plant "was based primarily upon economic considera-tions," and that the General Counsel failed to demonstrate by a fair preponderance of theevidence that the decision was motivated to any appreciable extent by union animus ora desire to get rid of the Union Accordingly, the Trial Examiner granted Respondents'motion to dismiss this particular 8(a) (3) allegation of the complaint As no exceptionswere filed to these findings or ruling of the Trial Examiner, we hereby adopt thempro forma.4Case 17-RC-4042.'At the time, Henry Warren, Jr, John B. Latzer, Henry G. Drosten, and William BWestfall served as Ozark's board of directors In addition, Warien, Latzer, and Drostenwere the principal stockholders of Ozark, AIobilefree-,e, and Hutco, and also served as theboard of directors of Mobilefreeze and Hutco. OZARK TRAILERS, INC.563to the Mobilefreeze plant in Parsons, Kansas, where he became man-ager of the truck body manufacturing operation at that plant. Mostof the equipment located at the Ozark plant was then moved to theMobilefreeze plant for storage.The record shows that, prior to its shutdown, the Ozark plantwas engaged almost exclusively in manufacturing refrigerated truckbodies for Mobilefreeze. Normally, the materials required for themanufacturing operation were ordered by Mobilefreeze and shippedto the Ozark plant. After the truck bodies were made at Ozark,they were returned to Mobilefreeze for distribution and sale. It alsoappears that in addition to the truck bodies made at the Ozarkplant, other truck bodies were manufactured at the Mobilefreezeplant in Parsons,Kansas.However, the manufacturing operation atthe Mobilefreeze plant did not increase substantially after the closingof the Ozark plant. Instead, it appears from the record that aftertheOzark plant closed, Mobilefreeze (Hereafter contracted withSchodorf Body Company in Columbus, Ohio, for the manufactureof truck bodies.4It is clear from the record evidence that the Ozark plant wasclosed and dismantled without notice to and without affording theUnion an opportunity to bargain with respect to the effects ofRespondent's decision upon the employees. InN.L.R.B. v. RoyalPlating & Publishing Co.,350 F.2d 191, 196 (C.A. 3), the courtaptly described Respondents' obligation to notify and bargain withthe Union over the effects of such a decision to close the plant in thefollowing manner :However, under circumstances such as those presented by thecase at bar an employer is still under an obligation to notifythe union of its intentions so that the union may be given anopportunity to bargain over the rights of the employees whoseemployment status will be altered by the managerial decision.N.L.R.B. v. Rapid Bindery, Inc.,293 F.2d 170 (2 Cir. 1961).See alsoN.L.R.B. v. Lewis,246 F.2d 886 (9 Cir. 1957) ;Sham-rock Dairy, Inc.,119 NLRB 998, 124 NLRB 494, enfd.sub nom.,International Brotherhood of Teamstersetc.v.N.L.R.B.,108U.S. App. D.C. 117, 280 F.2d 665, cert. denied, 364 U.S. 892 ....Bargainable issues such as severance pay, seniority and pensions,among others, are necessarily of particular relevance and impor-tance. Cf.John WileycCSons, Inc. v. Livingston,376 U.S. 543,554....;Inland Steel Co. v. N.L.R.B.,170 F.2d 247.... (7 Cir.1948), cert. denied, 336 U.S. 960, ...;N.L.R.B. v. WestinghouseAir Brake Co.,120 F.2d 1004 (3 Cir. 1941).'It is not clear from the record whether the contract with Schodorf Body Companyprovided for the manufacture of the same type truck bodies previously manufactured at theOzark plant. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere can be no doubt that Respondents, by withholding all infor-mation of their intentions to close down and terminate the operationsat the Ozark plant, prevented the Union from bargaining over theeffect of the plant closing on the employees. Moreover, in the cir-cumstances of this case, we find no merit in Respondent's contentionthat it was not required to bargain with the Union because the Unionfailed to request bargaining "about the closing of Ozark." Indeed,the record evidence shows that the union representatives were una-ware of Respondents' decision to close the Ozark plant, and onFebruary 20, when the union steward sought information as to theduration of the layoff, Respondents' plant manager told him thatthe layoff was due to lack of work and was only temporary in nature.It thus appears that the Union, during the most critical period, andat the very time when bargaining would have been most productive,was completely unaware of Respondents' intention to close the Ozarkplant permanently. After so concealing its intentions from the Union,Respondents cannot now persuasively argue that it was not requiredto bargain with the Union because the Union did not request suchbargaining. Accordingly, on the basis of the entire record, and forthe reasons set forth above, we agree with the Trial Examiner's find-ing that Respondents violated Section 8 (a) (5) of the Act by closingthe Ozark plant and discharging all employees in the unit withoutconsulting the Union or giving it an opportunity to bargain overthe effects of such closing on the employees.We turn next to the more difficult issue; namely, whether Respond-entsalsoviolated Section 8(a) (5) and (1) by bypassing the statutoryaargainingrepresentative of the employees at the Ozark plant andfailing to bargain over the decision to close the plant permanently.The TrialExaminerfound that Respondents did so violate the Act.We agree with the Trial Examiner in this regard for the followingreasons:At the outset, and as we have heretofore found, .RespondentsOzark, Hutco, and Mobilefreeze, during the critical period hereininvolved, functionedand operated as a single, integrated, multiplantenterprise, engaged principallyin the manufacture,sale,and serviceof refrigerated truck bodies. In these circumstances we must viewthe closing of the Ozark plant only as a partial closing of theRespondents' enterprise, and not a complete going outof businessby the Respondents. Thus, we are not here confronted with thequestion whether adecisionto go out of businesscompletely is amandatory subject ofbargainingunder Section 8(a) (5) of the Act.Accordingly, we need not, and. do not, determine the impact onthat question of the Supreme Court's holding inN.L.R.B. v. Darling-ton Manufacturing Corp.,380 U.S. 263. It is sufficient to note that OZARK TRAILERS, INC.565that holding cannot be relevant to the issue before us which involvesRespondents' duty to bargain about thepartialclosing of their busi-ness.5We perceive nothing in that portion of theDarlingtondecisiondealing with the discriminatory partial closing of a business whichsuggests the inapplicability of the collective-bargaining requirementof the Act to Respondents' decision to close down the Ozark plant.Indeed, as theDarlingtondecision affirms the propriety of the appli-cation of Section 8(a) (3) to a partial closing of a business, it wouldbe anomalous to find that Section 8(a) (5) is without governingauthority in such situations.6We therefore find that theDarlingtondecision does not require dismissal of the complaint, and that thequestion of whether the Respondents violated the Act in unilaterallydetermining to close down the Ozark plant must be decided in thelight of considerations set forth in the Supreme Court's decision intheFibreboardcase.'InFibreboard,the Supreme Court was faced with the questionwhether an employer's decision, motivated by economic consider-ations, to subcontract certain maintenance work performed by itsemployees, was covered by the phrase "terms and conditions ofemployment" within the meaning of Section 8(d) and was, accord-ingly, a matter about which the employer was obligated to bargainby virtue of Section 8(a) (5). In affirming our findings that sub-contracting was a matter about which the employer must bargain,the Court commented (379 U.S. at 210):The subject matter of the present dispute is well within theliteralmeaning of the phrase "terms and conditions of employ-ment." SeeOrder of Railway Telegraphers v. Chicago di N.W.R.Co., 362 U.S. 330. A stipulation with respect to the contractingout of work performed by members of the bargaining unitmight appropriately be called a "condition of employment."The words even more plainly cover termination of employmentwhich, as the facts of this case indicate, necessarily results fromthe contracting out of work performed by members of the estab-lished bargaining unit.So here, a termination of employment was the necessary result ofRespondents' decision to close the Ozark plant. Thus, here, just asinFibreboard,Respondents have failed to bargain concerning a"term or condition of employment."We recognize, of course, that the Supreme Court's decision inFibreboardwas limited to the type of contracting out involved inthat case, and did not explicitly deal with the question whether6Royal Plating and Polishing Co., Inc.,152 NLRB619, 622.0 Ibid.7 FibreboardPaper Products Corp. V. N.L.R.B.,379U.S. 203. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDan employer must bargain concerning a decision to terminate aportion of its operations.We further recognize that two Courtsof Appeal have held,in reliance on the concurring opinion inFibre-board,that a decision of this nature need not be bargained about.Thus,inN.L.R R. v. Adams Dairy. Inc.,350 F.2d 105, cert. denied382 U.S. 1011, the Court of Appeals for the Eighth Circuit held thatamanagerial decision to substitute independent contractors foremployees in the distribution of the employer's products was outsidethemandatory bargaining requirements of the Act on the grounddi,At it involved a "basic operational change" and a "partial liqui-(Iation and a recoup of capital investment." 8 Similarly, in11'.L.R B. v.Royal PlatingctPolishing Co.,350 F.2d 191, the Court of Appealsfor the Third Circuit held that a decision to shut one of an employ-er's two plants involved a "management decision to recommit andreinvest funds in the business" and a "major change in the economicdirectionof the Company," s and, accordingly, that the employerwas under no duty to bargain with the union respecting thatdecision.With all respect to the Courts of Appeals for the Third andEighth Circuit, we do not believe that the question whether a par-ticular management decision must be bargained about should turn onwhether the decision involves the commitment of investment capital,or on whether it may be characterized as involving"major" or"basic" change in the nature of the employer's business. True it isthat decisions of this nature are, by definition,of significance forthe employer. It is equally true, however, and ought not be lostsight of, that an employer'sdecision to make a"major" change inthe nature of his business,such as the termination of a portionthereof, is also of significance for those employees whose jobs willbe lost by the termination.For, just as the employer has investedcapital in the business,so the employee has invested years of hisworking life, accumulating seniority,accruing pension rights, anddeveloping skills that may or may not be salable to another employer.And, just as the employer's interest in the protection of his capitalinvestment is entitled to consideration in our interpretation of theAct, so too is the employee's interest in the protection of his liveli-hood. As the Supreme Court said in dealing with a not dissimilarquestioninWiley v. Livingston,376 U.S. 543, 549:The objectives of national labor policy, reflected in establishedprinciples of federal law, require that the rightful prerogativeof owners independently to arrange their businesses and even8 350 F.2d at 111. See alsoN L IZ B v. William J. Burns International Detective Agency,Inc.,346 F 2d 897 (C.A. 80 350 F.2d at 196. OZARK TRAILERS, INC.567eliminate themselves as employers be balanced by some pro-tection to the employees from a sudden change in the employ-ment relationship.In short, we see no reason why employees should be denied theright to bargain about a decision directly affecting terms and con-ditions of employment which is of profound significance for themsolely because that decision is also a significant one for management.Nor do we believe that the rationale which -underlies both our deci-sion inFibreboardand the SupremeCourt'sdecision in that casecompels such a limitation.It was our view inFibreboard,and theview of the Supreme Court-, as we read the Court's opiinon therein,that bargaining about contracting out might appropriately berequired because to do so effectuated one of the primary purposes ofthe Act-"to promote the peaceful settlement of industrial disputesby subjecting labor-management controversies to the mediatory influ-ence of negotiation." 10 The Court there continued(ibid) :To hold, as the Board has done, that contracting out is a man-datory subject of collective bargaining would promote thefundamental purpose of the Act by bringing a problem of vitalconcern to labor and management within the framework estab-lished by Congress as most conducive to industrial peace.We think it plain the same may be said about a management decisionto terminate a portion of the enterprise-termination,just as con-tracting out, is a problem of vital concern to both labor aid manage-ment, and it would promote the fundamental purpose of the Act tobring that problem within the collective-bargaining framework setout in the Act.There is yet another significant respect in which the managementdecision involved in the instant case is similar to that inFibreboardand ought also be the subject of collective bargaining.InFibreboard,the Court noted that the factors which underlay the employer'sdecision to contract out were primarily related to the cost of labor(size of the work force,fringe benefits,overtime payments)and thatthesematters had long been regarded as "peculiarly suitable forresolutionwithin the collective bargaining framework." it In theinstant case the factors relied upon by Respondents as justifyingtheir decision to close the Ozark plant were (as set out in Ozark'sanswer to the complaint) :excessive man hours were required for theproduction of custom refrigerated truck bodies;the truck bodiesproduced and sold would not perform properly because of defectiveworkmanship, necessitating a return of the bodies to the plant at10379 U.S. 211.11 379 U S. 213, 214. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisastrousexpense to Respondents ; and the plant facilities were notefficiently laid out. At least the first two of these-rate and qualityof production-are traditional subjects of collective bargaining andwouldappearas susceptible of resolution within the collective-bargainingframework as the labor cost issues involved inFibre-board.A decision to contract out the work performed at the Ozarkplant, if substantially predicated on these factors would surely,under the rationale ofFibreboard,be subject to the bargainingrequirements of the Act; we see no reason why a decisionto closethe Ozark plant, predicated on the same considerations, ought not beequally subject to those bargaining requirements.The argument has been made to compel an employer to bargainabout a decision to relocate or terminate a portion of his businesswould significantly abridge his freedom to manage thebusiness. Inthe first place, however, as we have pointed outtime and timeagain'12anemployer's obligation to bargain does not include theobligation to agree, but solely to engage in a full and frank discussionwith the collective-bargaining representative in which a bona fideeffort will be made to explore possible alternatives, if any, that mayachieve a mutually satisfactory accommodation of the interests ofboth the employer and the employees. If such efforts fail, theemployer is wholly free to make and effectuate his decision. Hence,to compel an employer to bargain is not to deprive him of the free-dom to manage his business.But, it has been argued, imposing the obligation to bargain, whichincludes a requirement that the bargaining be in good faith, andwhich precludes unilateral action absent sufficient bargaining,13 allsubject to the surveillance of this Board, and ultimately of thecourts, so impedes management flexibility in meeting business oppor-tunities and exigencies that the statute ought not be interpreted torequire such bargaining. As to this, however, the answers are plain.Initially, Congress made the basic policy determination, in enactingthe National Labor Relations Act, that, despite management's inter-est inabsolute freedom to run the business as it sees fit, the interestsof employees are of sufficient importance that their representativesought be consulted in matters affecting them, and that the publicinterest, which includes the interests of both employers and employ-ees, is bestserved by subjecting problems between labor and manage-ment tothe mediating influence of collective bargaining.Secondly, the Supreme Court held inFibreboard,affirming ourdecisiontherein, that such limitations on absolute freedom to managethe businessas areinherent in compelling bargaining on contracting12 See, e g.,Town&Country Manufacturing Company, Inc,and Town & Country SalesCompany, Inc.,136 NLRB 1022, 1027, enfd. 316 F 2d 846 (C A 5).13 SeeShell Oil Company,149 NLRB 305. OZARK TRAILERS, INC.569out are justified by the potential gains of requiring bargaining. Ifthis is true with respect to decisions regarding contracting out, Avethink it isa fortioritrue with respect to decisions regarding therelocation or termination of a portion of the business. Decisions asto contracting out are not infrequent. To require bargaining as tosuch decisions does arguably impose certain constraints on manage-ment in the normal operation of the enterprise (ameliorated, ofcourse, by management's freedom to negotiate arrangements con-cerning the future contracting out of work as the need arises). Yet,it is plain, bargaining over contracting out is required. Decisionswhether to relocate or terminate a portion of the business surelyarise with less frequency in the life of the typical corporate enterprisethan decisions whether to contract out certain work. Indeed, suchdecisions are extremely rare for most employers. Hence, to requirebargaining over these decisions appears, if anything,lessof alimitation on management flexibility in running the business thanto require bargaining about contracting out. Accordingly, we thinkitno significant intrusion on management freedom to run the busi-ness to require that an employer-once he has reached the point ofthinking seriously about taking such an extraordinary step asrelocating or terminating a portion of his business-discuss that stepwith the bargaining representative of the employees who will beaffected by his decision. Furthermore, such limitation onabsoluteemployer freedom as is involved in imposing a bargaining require-ment is amply justified by the interest of the employees in beingconsulted about a decision with profound impact on them, and bythe public interest in industrial peace. Cf.Wiley, John, d Sons, Inc.v.David Livingston,376 U.S. 543, 549.It has been contended'14 however, that issues of contracting out,plant removal, or shutdown are impossible of resolution by collectivebargaining, that there is an irreconcilable conflict between thedemands which bargaining representatives are compelled-by inter-nal political necessities-to make, on the one hand, and the com-petitive and managerial necessities which employers are compelled tofollow, on the other. Hence, it is urged, these matters must by anarrow construction of the law be committed to the sole discretionof employers as an unconditional management prerogative.The conduct and experience of a growing number of employersand unions 15 attest to the complexity and difficulty of such problems,14 See, e.g.,F.A. O'Connell,New Ferment in Labor Relations-Employer View,61LRRM 11015 SeeF¢breboard, supraat 211-"While not determinative, it is appropriate to look toindustrial bargaining practices in appraising the propriety of including a particular sub-ject within the scope of mandatory bargaining." See alsoOrder of Railway Telegraphersv Railway Express Agency Inc.,321 U.S 342, 346; Cox and Dunlop,Regulation of Collec-tive Bargaining by the National Labor Relations Board, 6.Harv. L Rev. 389, 405-406. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDbut prove,contrary to the aboveclaims, that they can be and areresolved, and support the rationale of our decisionsthat suchmattersproperlycomewithin the scopeof the bargaining obligation underthe Act.Thus, a Bureau of Labor Statist ics study of 1,687 major collective-bargaining agreements in effectat the beginningof 1959 shows thatthere were378 with expresslimitationson contractingout workthat mightotherwisebe availableto employees in the bargainingunit."sAgain, a study ofbargainingin 74 plantsrelating to con-tracting out by Professor Margaret K. Chandler,17 showed that 32percent had collective-bargaining contracts with clauses governingcontractingout.Reflectingthe growing number of cases in whichmutual discussionshave evensucceeded in averting shutdowns is anarticle in the Wall Street Journal, June 10, 1964, descrlbini a num-ber of situations in which unions accepted cuts in wages and fringebenefits to save employee jobs threatenedby proposedplant relocationor closure.'In short,bargaining about plant removal and shutdown,albeit not as widespread as bargaining about contracting out (per-haps because of the greaterfrequency with whichthe latter problemarises),does take place and need not be futile.Under thesecircum-stances,wesee no justificationfor interpreting the statutory bar-gaining obligationso narrowlyas to exclude plant removal andshutdown from its scope.Finally, while meaningfulbargainingover theeffectsofa decisionto close one plant may in the circumstances of a particular case beall that theemployees' representative can actuallyachieve, especiallywhere the economic factors guiding the management decision toclose ortomove or to subcontract are so compelling that employeeconcessionscannot possiblyalter the cost situation,neverthelessin other cases the effects are so inextricably interwovenwith thedecisionitself that bargaininglimited to effectswillnot be meaning-ful if it mustbe carried on withina framework of a decision whichcannot berevised.Aninterpretationof the law whichcarries theobligation to"effects,"therefore, cannot well stop short of the decisionitself which directly affects "terms and conditions of employment."TllEREMEDYWhile theTrial Examiner correctly found that Respondents vio-lated theAct in failingto bargain witli the Union over the closing10Fibreboard.supraat 212,footnote 7.n Chandler,Management Rights and Union Interests, p.217(1964).Is See also Business Week, February 29, 1964 (company agrees to retain plant in Phila-delphia In return for union acquiesence in changed work rules);Oswald,Easing JobChanges by AdvanceNotice,AFL-CIOFederationist,December 1965,p.13, Seidman,The Union Agenda for Security,86 Monthly Labor Rev. 636, 640(1963). OZARK TRAILERS, INC.571of the Ozark plant, by way of remedy, he ordered,inter alia,back-pay for the employees until one of the following conditions occurred :(1) reaching a mutual agreement with the Union relating to thesubjects which Respondents are hereby required to bargain about;(2) bargaining to a genuine impasse; (3) the failure of the Unionto commence negotiations within 5 days of the receipt of theRespondents' notice of their desire to bargain with the Union; or(4) the failure of the Union to bargain thereafter in good faith.We agree that backpay is appropriate under the facts in this case,but we do not agree with the Trial Examiner that backpay liabilityis to continue until one of the above conditions occur.The Board has indicated that backpay orders are appropriatemeans of remedying 8(a) (5) violations of the type involved herein,even where such violations are unaccompanied by a discriminatoryshutdown of operations.19 In fashioning remedies the Board bears inmind that the remedy should be adapted to the situation that callsfor redress,20 with a view toward "restoring the situation as nearlyas possible, to that which would have obtained but for [the unfairlabor practice]." 21 Here, the unfair labor practice was the unilateralclosedown of the Ozark plant without giving the Union notice oropportunity to discuss the decision to close down and matters thatwould affect the employees involved. The nature of the violationswould justify directing the Respondents to restore the situationexisting prior to the closedown of the Ozark operation by reestab-lishing the discontinued operation. But this appears impractical asthe plant has been shut down for a considerable period of timeand the machinery has been shipped some distance away.22 Further,Ave are satisfied that the Respondents' decision to close down theOzark operation was prompted solely by pressing economic neces-sity.23However, if we are to effectuate the policies of the Act andachieve responsible collective bargaining, it is essential that a back-pay remedy be ordered, one that fits the circumstances of this case.We think the Trial Examiner's recommendation as to the time thatbackpay should cease, that is the occurrence of one of the afore-mentioned conditions, is too speculative. Accordingly, we shall orderthe Respondents to make whole the employees for any loss of paysuffered by them as a result of the Respondents' unlawful refusalto bargain from the time they made the decision to close the plantat the end of January 1964, to the date the Ozark plant was closed19Royal Plating andPolishingCo., Inc.,148 NLRB 545,and cases cited therein atfootnote 7.2DN.L R B. v Mackay Radio & Telegraph Co ,304 U S 333.21Phelps-Dodge Corp. v N.L R B.,313 U.S. 177, 194.22 SeeN.L.R.B. v.American Manufacturing Co of Teaas,351 F.2d 74(C.A. 5).0 SeeRenton News Record,136 NLRB 1294. 57 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDon March 1, 1964, by paying to each of them a sum of money equalto the amount each would have earned as wages from the date ofhis termination during that period until the Ozark plant was closed.Backpay shall be based upon the earnings which the terminatedemployees would normally have received during the applicableperiod less any net interim earnings, and shall be computed on aquarterly basis in the manner set forth in F. W.Woolworth Com-pany,90 NLRB 289;N.L.R.B. v. Seven-Up Bottling C, ompany ofMiami, Inc.,344 U.S. 344; with interest thereon,IsisPlumbing cEHeating Co.,138 NLRB 716.The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete subparagraph 1(b) and insert in lien thereof thefollowing:["(1))Failing and refusing to bargain collectively with Inter-national Union, Allied IndustrialWorkers of America, Local No.770, AFL-CIO, as the exclusive representative of their Ozark plantemployees, concerning the decision to close the Ozark plant and theeffects of the discontinuance of their Ozark plant operations on suchemployees."[2.Add the following to subparagraph 1(c)["(c)Unilaterally closing down any of their plants without priornotice to and bargaining with the collective-bargaining representa-tives, if any, of employees in such plant concerning the decision toclose down and its effects."P. Renumber the present subparagraph 1(c) to 1(d).[4.Paragraph 2(c) is amended by changing the period appearingat the end of the paragraph to a comma, and by adding the words"as modified by the section entitled `The Remedy' of the Board'sDecision and Order."[5.Amend the notice attached as an Appendix to the Trial Exam-iner's Decision by deleting therefrom the second indented paragraphand insert therein the following two paragraphs :[WE WILL NOT fail and refuse to bargain collectively withInternationalUnion, Allied IndustrialWorkers of America,Local No. 770, AFL-CIO, as the exclusive representative of ourOzark plant employees, concerning the decision to close theOzark plant and the effects of the discontinuance of our Ozarkplant operations on such employees.[WE WILL NOT unilaterally close down any of our plants with-out prior notice to and bargaining with the collective-bargainingrepresentative or representatives, if any, of employees in suchplant concerning the decision to close down and its effects. OZARK TRAILERS, INC.573[6.Amend the sixth indented paragraph of the Appendix by chang-ing the period appearing at the end of the paragraph to a comma, andby adding the words "as modified by the section entitled 'The Remedy'of the Board's Decision and Order.'']MEMBER JENIKINS took no part in the above Decision and Order.TRIAL EXAMINER'S DECISIONOn March 23, 1964,InternationalUnion, AlliedIndustrialWorkersof America,Local No. 770, AFL-CIO, herein called the Union, filed chargesagainstOzark Trail-ers, Incorporated, Ozark,Missouri,hereincalledRespondentOzark, and/or HutcoEquipment Company,Springfield,Missouri,herein called RespondentHutco, and/orMobilefreeze Company,Inc.,Parsons,Kansas, herein called Respondent Mobile-freeze.Amended chargeswere filed on June15, 1964.On June 16,1964, the GeneralCounsel1issued a complaint,alleging that RespondentsOzark,Hutco,and Mobile-freeze constitute a single employer within the meaningof the Act;that on or aboutDecember15, 1963,RespondentOzark lockedout all its employeesfor 4 hoursbecausethe Unionattempted to settle certain grievances;that duringDecember 1963a supervisor of RespondentOzark threatenedemployees with economic.reprisalsunless they abandonedthe Union;that on various datesbetween February 20 and28, 1964, the Respondentsterminatedthe employment of certain employees,2 andsince then has failed and refused to reinstate them,and that onMarch 1, 1964, theRespondentsdiscontinued all production activities at Ozark and transferred theentire operationtoMobilefreeze.,It is further allegedthat the lockout of Decem-ber 15, 1963, and thediscontinuance and transferofMarch 1, 1964, were bothaccomplishedby the Respondents without priorconsultationwith or notification tothe Union, although the Union was then the statutorybargainingrepresentative ofthe affected employees in anappropriateunit. It is allegedthat this conduct violatedSection 8(a)(1), (3), and (5) of the NationalLabor RelationsAct, as amended(61 Stat.136), hereincalled the Act.Each Respondent filed an answer denying thatRespondentsOzark,Hutco,andMobilefreeze constitute a singleemployer anddenying the commission of any unfair labor practices.Upondue notice,a hearing was held before TrialExaminerSydney S. Asher, Jr.,on July 6 and 7, 1964,at Springfield,Missouri.All partieswere represented andparticipated fully in the hearing.At the closeof the hearing,each Respondentmoved to dismiss the complaint against it. Rulings on these motions were reserved.These motions are now disposed of in accordancewith the findingsand conclusionscontained herein.After theclose of the hearing,theGeneral.Counseland eachRespondent filed a brief,which have been dulyconsidered.Upon the entire record in this case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTThe complaint alleges, the answers admit,and it is found that each Respondentis, and at all material times has been,an employer engaged in commerce as definedin the Act,and the operations of each Respondent,considered individually,meet1The term General Counsel,as used herein,refers to the General Counsel of the NationalLabor Relations Board and his representatives at the hearing2 The employees and the dates on which they are alleged to have been terminated are:019641964A. R. Chilton_______________ Feb. 28RexHenry----------------- Feb 20ClarenceChilton____________ Feb. 28HollisH. Hull______________ Feb. 20BillClayman_______________Feb. 28Jim Tinker_________________Feb. 28LarryDay_________________ Feb 28Eugene Van Horn___________ Feb 20Max Estes_________________Feb 21Tom Van Horn______________Feb. 28Howard Haifling____________ Feb. 28LyleWood_________________ Feb 21 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's jurisdictional standards; 3 and that the Union is, and at all materialtimes has been, a labor organization within the meaning of the Act.A. Interrelationship of Respondents1.FactsRespondent Hutco was incorporated in 1954. Since November 1963 the owner-ship of its stock has been equally divided between Henry B. Warren, Jr.,' John B.Latzer, and Henry G. Drosten and Company. Its president has been Warren, itsvice president, Latzer, and its secretary-treasurer,Henry G. Drosten. The samethree individuals have constituted its board of directors. Respondent Ozark was'incorporated in 1957. Since November 1962 the ownership of 'its stock '(except fora nominal number of shares in the name of William B. Westfall) has been equallydivided between Warren, Latzer, and Henry G. Drosten and Company. Its officershave, since November 1963, been the same individuals who held correspondingoffices in Respondent Hutco, and its board of directors has consisted of theseofficers plusWestfall.Respondent Mobilefreeze was incorporated in 1960. Sinceabout 1961 the common stock has been held as follows: 4,965 shares in Latzer'sname, 238 shares in the name of Henry G. Drosten and Company, 70 shares inWarren's name, and the remaining 20 shares in other names? Its officers have been:president,Drosten; vice president,Warren; and secretary-treasurer, Latzer. Thesethree individuals have constituted its board of directors.As previously noted, Respondent Hutco's principal business is the sale, service,and repair of all kinds of truck semitrailers. It also acts as distributor for ThermoKing, a manufacturer of refrigeration units; approximately one-quarter of its salesare of Thermo King products. Since 1959 Warren has been the active manager ofRespondent Hutco's day-to-day operations.Respondent Ozark was originally set up to build city delivery type truck semi-trailers for sale to the public. Later it also engaged in repair work. Eventuallyapproximately 80 percent (dollarwise) of its total production consisted of truckbodies. From January 1963 until it ceased manufacturing operations about March 1,1964, the day-to-day activities of Respondent Ozark were managed by' John H.Holekamp, who was neither a stockholder nor an officer of any of the Respondents.RespondentMobilefreeze's primary business is selling custom-built refrigeratedtruck bodies. This is conducted from its sales office in Clayton, Missouri. In 1963RespondentMobilefreeze leased a building in Parsons, Kansas, acquired andinstalledmachinery, and commenced to manufacture refrigerated truck bodies.This has continued to date at that location. The distance from Parsons, Kansas, toRespondent Hutco's plant in Springfield, Missouri, is approximately 120 miles. Thedistance from Parsons, Kansas, to Ozark, Missouri, where Respondent Ozark'splant had been located is approximately 136 miles., Ozark, Missouri, and Spring-field,Missouri, are about 16 miles apart.Respondent Mobilefreeze purchases Thermo-King units and a "few small itemsoccasionally" from Respondent Hutco. These transactions account for approximatelys Respondent Hutco is, and at all material times has been, a Missouri corporation withits principal office and place of business at Springfield, Missouri, where it is engaged in thesale and service of semitrailers and semitanks, and to a minor extent in the sale andservice of refrigerated truck bodies. Respondent Hutco annually ships products valued atmore than $50,000 directly to destinations outside the State of Missouri and purchasesmaterials valued at more than $50,000 directly from sources outside the State of Missouri.Respondent Mobilefreeze is, and at all material times has been, a Missouri corporationwith its principal office at Clayton, Missouri, and a plant at Parsons, Kansas, where it isengaged in the manufacture and distribution of custom-built refrigerated truck bodies.Respondent Mobilefreeze annually purchases materials valued at more than $50,000 directlyfrom sources outside the State of Kansas.4Respondent Ozark, a Missouri corporation, has maintained its principal office at Ozark,Missouri. From January 1963 until on or about February 28, 1964, Respondent Ozark wasengaged in the manufacture of custom-built refrigerated truck bodies primarily for theaccount of Mobilefreeze. Respondent Ozark annually purchased materials valued at morethan $50,000 In the State of Missouri directly from Respondent Mobilefreeze which, inturn, annually purchases goods valued at more than $50,000 directly from sources outsidethe State of Kansas.4The preferred stock of Respondent Mobilefreeze has been owned by individuals nototherwise named herein. OZARKTRAILERS, INC.57510 percent of Respondent Mobilefreeze's purchases from all sources. However,Respondent Ozark, when it was in operation, was Respondent Mobilefreeze's prin-cipal supplier. Indeed, Respondent Mobilefreeze purchased virtually RespondentOzark's entire production of truck bodies. The transactions operated as follows-The bulk of the materials needed by Respondent Ozark were ordered and paid forby Respondent Mobilefreeze and shipped to Respondent Ozark. Respcndent Ozarkthen manufactured the bodies, invoicing Respondent Mobilefrecze for the cost ofthe completed units, and crediting Respondent Mobilefreeze with the value of thepurchase orders.From time to time, Respondent Hutco performed repair work for RespondentOzark on faulty truck bodies. Respondent Hutco charged for these services "on atime-materialbasis,"and billedmost of these repair jobs to RespondentMobilefreeze.In August 1962, Respondent Ozark hired an office manager. For approximately 2or 3 weeks, practically full time, he was trained by Respondent Hutco. Thereafter,from time to time, Respondent Ozark's office manager asked questions of Respond-entHutco's office manager regarding procedure.Later in 1962 Respondent Hutco was engaged in building plastic refrigeratedtruck bodies for Respondent Mobilefreeze. In mid-November of that year this workwas transferred to Respondent Ozark, which then continued with it. At the sametime, two employees of Respondent Hutco who had been working on plastic bodiesleft the employ of Respondent Hutco and became employees of Respondent Ozark,where they continued to perform the same type of work.As of March 31, 1963, Respondent Hutco's liabilities (other than capital and sur-plus) totaled $296,195. Of this amount Respondent Hutco was indebted toRespondent Mobilefreeze in the sum of more than $211,000, or approximately 71percent of all Respondent Hutco's obligations. On the same date, RespondentOzark's current liabilities totaled $139,362Of this amount, Respondent Ozarkowed Respondent Mobilefreeze in excess of $131,000, or more than 90 percent ofallRespondent Ozark's current obligations 5 By December 31, 1963, RespondentOzark's debt to Respondent Mobilefreeze had risen to more than $285,000. Thiswas secured by a mortgage in the principal sum of $75,000.62.Contentions and conclusionsAs indicated above, the complaint alleges, and each answer denies, that theRespondents collectively constitute a single employer. The General Counsel main-tains that the three corporations together form a single, integrated enterprise, whilethe Respondents contend that they are independent of one another. The principalfactors to be weighed in deciding whether sufficient integration exists include theextent of (1) interrelation of operations; (2) centralized control of labor relations;(3) common management; and (4) common ownership or financial control.?The record shows the following facts which, in my opinion, tend to indicate theintegration of the three corporations:a.RespondentMobilefreezewas the principal source of materials forRespondent Ozark.b.RespondentMobilefreezewas the principal purchaser of RespondentOzark's products.c.Respondent Ozark was, in turn, Respondent Mobilefreeze's principalsupplier.d.Respondent Hutco did repair work for Respondent Mobilefreeze, solditems to RespondentMobilefreeze, andmanufactured plastic bodies forRespondent Mobilefreeze.5These figures are taken from a document prepared by Respondent Mobilefreeze's ac-countant, entitled: "Mobilefreeze Company, Inc , and affiliated Companies-Combined Bal-ance Sheet "9The document referred to in the previous footnote also indicates that on March 31,1963, Respondent Mobilefrecze had current assets totaling over $475,000, of which $342,000(ormore than 70 percent) consisted of moneys owed by Respondents Flutco and OzarkAlso on that date (and even more so on December 31, 1963), the total assets of RespondentOzark were substantiallylessthan the amount it owed to Respondent Mobilefreeze.7 Twenty-first Annual Report of the National Labor Relations Board (1956) at pp. 14-15. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDe.There was some interchange of personnel. Thus, Respondent Hutcotrained Respondent Ozark's office manager; two rank-and-file employees leftRespondent Hutco and went to work for Respondent Ozark; and RespondentOzark's plantmanager after Respondent Ozark ceased operations, enteredRespondent Mobilefreeze's employ in the same capacity.f.In December 1959 the Union organized the employees of RespondentHutco. During the contract negotiations which ensued, Warren conferred withother officers of Respondent Hutco. When the Union began its campaign toorganize Respondent Ozark's employees in 1963, Warren conferred with otherofficers of Respondent Ozark, namely, Latzer and Drosten. In the contractnegotiationswhich followed, Respondent Ozark was represented by Warrenand Latzer.g.The decision to close Respondent Ozark's operations was made jointlyby Warren, Latzer, and Drosten.h.With minor exceptions, the same three individuals, Warren, Latzer, andDrosten, together own all the common stock of all three corporations, con-stitute their boards of directors, and hold all their offices.i.RespondentMobilefreezehas apparently financed the operations ofRespondents Ozark and Hutco virtually single-handed, and is their principalcreditor. In turn, most of Respondent Mobilefreeze's assets have been investedin loans to Respondents Hutco and Ozark.j.Some of the records of Respondent Ozark remaining after it ceased opera-tions are now kept at Respondent Mobilefreeze's office.It is my opinion that these factors demonstrate the operational integration of allthree corporations, their centralized control of labor relations, and their commonownership and financial control. As tending to offset thisprima facieproof ofintegration, the Respondents, in their briefs, point out:a.Each Respondent is separately incorporated and maintains its separatecomplement of employees, books of account, and auditors.b.Each operation is geographically separated some distance from the others.c.Respondent Hutco has one contract with the Union governingitsemploy-ees, and Respondent Ozark has a separate contract with the Union foritsemployees.d.Respondent Hutco's employees are covered by a separate group insuranceplanwith an insurance carrier different from that used by the other twoRespondents.e.Warren has little or nothing to do with the day-to-day operations ofRespondents Mobilefreeze and Ozark.f.While Ozark was operating, Holekamp had nothing to do with theday-to-day operations of Respondents Mobilefreeze and Hutco.When these factors are weighed against the factors indicating integration, in myopinion they are insufficient to overcome the General Counsel's strongprima faciecase.Considering all the circumstances here present, I am convinced, and find, inaccord with the General Counsel, that the three Respondents together constitute asingle employer as defined in the Act.B. Rackgiound eventsIn early 1963 the Union filed with the Board a representation petition in Case17-RC-4042,seeking to represent the employees of Respondent Ozark. A Board-conducted election was held on March 1, 1963, and on March 11, 1963,the Unionwas certified as the exclusive bargaining representative of all the employees ofRespondent Ozark, excluding office clerical employees, watchmen and guards, pro-fessional employees,the plant manager,and all other supervisors as defined in theAct. Thereafter, on April 16,1963, Respondent Ozark and the Union executed acollective-bargaining agreement for a term of 1 year,automatically renewablethereafter in the absence of notice to the contrary.Therehas been no interveningcertification of any other union or decertification of the Union as the bargainingagent of Respondent Ozark's employees.So far as the record indicates,the contractbetween theUnion andRespondent Ozark has never been revoked,set aside, oramended by any mutual act of the signatories thereto. OZARK TRAILERS, INC.577C Alleged interference, restraint, and coercion1.FactsThe parties stipulated, and it is found, that at all material times Calvin W. Greenwas employed by Respondent Ozark and was a supervisor within the meaning ofthe Act. A. R. Chilton, a rank-and-file employee of Respondent Ozark until Feb-ruary 28, 1964, testified on direct examination as a witness for the General Counselas follows:Q. Now did you ever have any conversations with Mr. Green about theUnion?A. Yes, sir, I have.Q. Specifically did you have a conversation with him along about the 1st ofDecember 1963?A. Yes, sir, I did.*******Q.Would you tell us what he said and what you said?A.Well, it happened several times, I mean Mr. Green was of the opinion,Ididn't take it that time as a threat, not to me personally, but he said thecompany would dispose of me, whether by closing down and reopening atanother time or some other way.On cross-examination, Chilton testified:Q. (By Mr. HASELTINE.) You say that Mr. Green gave you his opinionthat the company would dispose of the Union?A. Yes, sir.Green did not testify, hence Chilton's testimony in this regard is undenied.2.Contentions of the partiesThe complaint alleges, and the answers deny, that during December 1963 Green,an agent of Respondent Ozark, "threatened employees with economic reprisalsunless they abandoned the Union and their activity on its behalf." In his brief, theGeneral Counsel contends that Green "told Chilton that the Company would dis-pose of the Union." Respondent Ozark, in its brief, states that Green told Chiltonthat "the company would dispose of Chilton, which Chilton `didn't take as athreat,"' and argues that this did not constitute a warning to abandon the Union.It further urges that this was a mere expression of opinion by a minor supervisor,and therefore not binding upon Respondent Ozark.3.ConclusionsA perusal of Chilton's testimony on direct examination indicates little in the wayof threats directed at Chilton's union activities, or at the Union. Indeed, there isno evidence that, at this time (early December 1963), any Respondent harboredunion animus or that Chilton was then active on behalf of the Union. All thatthis testimony shows is that Green warned that Respondent Ozark would "disposeof"Chilton.On cross-examination Chilton, in answer to a leading question, testi-fied that Green threatened that Respondent Ozark would "dispose of"theUnion,an altogether different thing. Taken as a whole, Chilton's testimony regarding thisincident is so self-contradictory and confused that it "carries its own death wound." 8I shall therefore base no findings thereon. Accordingly, the Respondents' motions todismiss the complaint are granted, insofar as the complaint alleges that duringDecember 1963 Respondent Ozark threatened employees with reprisals unless theyabandoned their support of the Union.8N.L R.B. v. Robbins Tire & Rubber Company,Inc,161 F.2d 798, 800 (C A. 5). See alsoBernhardt Bros. Tugboat Service Inc,142 NLRB 851,864, enfd 328 F.2d 757(C.A. 7).264-188-67-vol 16138 578DECISIONSOF NATIONALLABOR RELATIONS BOARDD. The closedown of December 19, 19631.FactsOn about December 16, 1963, Respondent Ozark discharged two or three employ-ees. The General Counsel does not allege that these discharges were discriminatory.On December 19, 1963, about 9 a.m , Boyd C. Shinn, a representative of theUnion's parent organization, and Blaine Breeden, then president of the Union, con-ferredwith Holekamp at Respondent Ozark's plant. The Union's representativesinsisted that the discharges were unjustified and that the dischargees should betaken back to work. Holekamp resisted the demand. After about an hour's discus-sion,Holekamp blew the whistle, and the employees ceased working and gatheredin the "break room." Holekamp announced to the assembled employees: "Boys, thisis it.This is the end. This is as far as we are going. When I can't get eight hourspay for eight hours work lsic], we will close it down." He further announced thatthe plant would close at noon that day. Accordingly, from then until noon theemployees prepared to shut the plant, by returning tools to the parts room, movingunfinished bodies into the plant, and similar tasks. Holekamp directed the officemanager to prepare the paychecks for the employees by noon, which was done.Holekamp also asked A. R. Chilton, an employee, whether he had any job "linedup" or if he (Holekamp) might help Chilton obtain employment.9 That afternoonthe plant remained closed, and no work was done. Holekamp conferred with Shinn,Breeden, and Chilton for several hours. This conference resulted in an agreement byHolekamp to reopen the plant the next morning, and to put the dischargees backtowork. Accordingly, the plant reopened on December 20, and the dischargeesreturned.2.Contentions of the partiesThe complaint alleges that on or about December 15, 1963, Respondent Ozark"locked out and denied employment to all its employees . . . for a period of fourhours ..because the Union attempted to settle certain employees' grievancesand without prior consultation with or notification to the Union." The GeneralCounsel's brief argues: "this lockout was retaliatory for proper employee unionactivity under theexistingcollective bargainingagreement."Respondents Hutco and Mobilefreeze deny thisallegationin their answers. Theanswer of Respondent Ozark "denies there was any lockout or otherwise; but statesthe supervisor of the operation without consultation with any of the directors orofficials of the Company quit temporarily and left the plant withoutan operatingmanager; that this did not constituteactionby the Company, was not induced orordered or brought about in any fashion by the Company; denies the employeeswere deprived of any appreciable pay by reason of this action." However, at thehearing, Respondent Ozark conceded that, withone exception(JerryHardcastle),the employees of Respondent Ozark lost 4 hours' pay on December 19, 1963, butargued that Holekamp did not possess "authority to shut down the plant." Respond-ent Ozark's brief iterates its contention that it "is not chargeable withan unfairlabor practice if its agent Holekamp acts without the knowledge or authority ofthe board of directors or other officers, and under circumstances where nodirector or officer is present to pevent what happens." The briefgoes on to say:"while denying guilt of an unfair labor practice, Ozark feels that ingood con-science, as between the employees and Ozark, Ozark should stand the pay loss.Ozark therefore admits liability for 4 hours additional pay on December 19, 1963,to all employees who punched in that date."3.ConclusionsHolekamp testified. "I was quite annoyed when they came down and told me Ihad to take back these three men." In the light of this admission, the tenor ofHolekamp's announcement to the employees at 10 a.m., and all the surrounding0 The findings of fact regarding Holekamp's conduct that morning are based upon a syn-thesis of the testimony of Chilton and Shinn.Holekamp testified that he announced toShinn and to the employees that he personally was resigning,and that this ipsofactonecessitated the closing because "there was no one in authority to take over the plant "I do not credit this testimony. Foreman Green was presumably in the plant, and able totake overMoreover,Holekamp never submitted his alleged resignation to his superiors, ornotified them that a replacement was needed to take charge of the plant. OZARK TRAILERS, INC.579circumstances, it is quite clear, and I find, that Holekamp closed down Respond-entOzark's plant on December 19, 1963, in retaliation for the Union's demandthat the discharges be reinstated. As the Union's demand constituted concertedemployee activity protected by Section 7 of the Act, Holekamp's conduct amountedto an illegal and discriminatory lockout.10The Respondents' defense that Holekamp lacked authority to take the action hedid is without merit. As the highest mangement official at the Ozark plant, he wasclothed with apparent authority to take any measuies which he deemed necessaryor appropriate with regard to the employees of that plant, including shutdownAccordingly, I conclude that Holekamp was an agent of Respondent Ozark, actingwithin the scope of his authority, when he penalized the employees at the Ozarkplant by shutting down. It follows, and I find, that by the shutdown of the Ozarkplant on December 19, 1963, the Respondents interfeied with, restrained, andcoerced the Ozark employees in violation of Section 8(a)(1) of the Act, and alsodiscouraged membership in the Union by discriminating against the Ozark employ-ees in regard to their tenure of employment,in violation of Section 8(a)(3) oftheAct.The General Counsel contends that the Respondents further violated the Act onDecember 19, 1963, by failing to fulfill their statutory duty to bargain with theUnion regarding the shutdown. Let us look at the facts. Holekamp's decision toclose the Ozark plant that day seems to have been a spur-of-the-moment or "spon-taneous" decision. So far as the record shows, it was communicated to the Union'srepresentatives promptly-and at least 2 hours before it actually went into effect.No attempt was made to withhold information from the Union, or to mislead inany way. Furthermore, Holekamp bargained with the Unionin the morning con-cerning the discharges and in the afternoon concerning not only the discharges butalso reconsideration of his decision to close the plant. Indeed,the Union prevailedupon him to reverse his decisions in both matters. Under these circumstances, Icannot agree that he was in any substantial degree remiss in his obligation to bar-gain in good faith with the Union.The Respondents'motions to dismiss the com-plaint are accordingly granted insofar as the complaint alleges that the Respondentsviolated Section 8(a)(5) of the Act on December 19, 1963, and denied insofar asthe complaint alleges that the Respondents violated Section 8(a)(1) and (3) oftheAct on that date.E. The final closing of the Ozark plant1.FactsNear the end of January 1964,Respondent Ozark's board of directors determinedfinally that the operation in Ozark would no longer continue.liDuring the weekprior to February 21, 1964, Holekamp was first notified by his superiors that theOzark plant was going to close.Apparently,however,he was not informed thatthe closing was to be permanent.12 At that time there were four truck bodies near-ing completion in the Ozark plant. As each body was finished the employees whowere no longer needed were laid off on a seniority basis. The first such reductionin force took place on February 20, 1964, when Rex Henry, the Union's steward,and several other production employees were terminated.Holekamp stated toHenry that the layoff was due to lack of work at that time, that it was a temporary10 SeeWood,J B., an individual,d/b/a Wood Manufacturing Company and J. BWoodand Conrad Wood, a partnership,d/b/a Wood Manufacturing Company,95NLRB 633,641 ;Daykin,Legality of Lockouts Under the Taft-Hartley Act, 9 LLJ 136-142 , Annota-tion,Employer's lockout of employees as unfair labor practice under § 8(a) (1) and (3)of amendedNational Labor Relations Act, 1 L Ed 2d 2022-40In so holding,I do not pass upon the merits of the discharges which brought about thedispute. Nor do I imply that Holekamp was obliged to accede to the Union's demand thatthe dischargees be taken back.11 This finding of fact is based upon a synthesis of the testimony of Warren and Latzer.12Holekamp testified, on cross-examination by the General Counsel:Q. I see. Mr. Holekamp, when were you notified by your superiors that the plantwas going to close permanently?A. To my knowledge, I was never notified the plant was going to be closedpermanently.Q You were never notified of that?A. Not that it vas going to be closed permanently then 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDlayoff, and that he could not promise when Henry would be called back. There wasno mention of the plant being shut down.13 The office manager was terminated onFebruary 27, 1964, and the remaining rank-and-file production employees onFebruary 28, 1964. After that, all four truck bodies having been completed. theplant ceased operation about March 1, 1964.Thereafter,Holekamp became manager of Respondent Mobilefreeze's manu-facturing operation in Parsons, Kansas. Most of the equipment formerly used byRespondent Ozark (upon which Respondent Mobilefreeze held a moitgage), wasmoved to Respondent Mobilefreeze's Parsons plant as a credit against the moneysowed Mobilefreeze. But as the Parsons plant was already equipped and operating,a large part of the machinery from Ozark was duplicate and was therefore put instorage.No bankruptcy proceedings regarding Respondent Ozark have been insti-tuted, nor is there any indication in the record that legal steps have been taken todissolve the corporation.2.Contentions of the partiesThe complaint alleges that "on or about March 1, 1964, the Respondent withoutprior consultation with, or notice to, the Union.discontinued all productionactivities at Ozark and transferred the entire operation to [Respondent]Mobile-freeze." It lists the individuals terminated. The answers of Respondents Hutco andMobilefreeze deny these allegations. Respondent Ozaik's answer admits that it"had to terminate its operation of business for economic reasons in February of1964" and alleges that "for this reason alone, the employment of the persons listed.was terminated." The parties stipulated that the employees named in thecomplaint were terminated upon the dates set forth opposite their names. At thehearing, theGeneral Counsel took the position that the actual work whichRespondent Ozark would have done was in fact carried on by Respondent Mobile-freeze thereafter. In his brief, the General Counsel maintains that "at least one ofthe reasons that the Respondent moved its Ozark operation to Mobilefreeze wasto rid itself of unionization among its employees" and that the discharge of theOzark employees was therefore discriminatory. In its brief, Respondent Ozarkrepeats its contention that the closedown of the Ozark plant was dictated by eco-nomic considerations alone.3,Conclusionsa.Motive for the closedownTo support his claim that the closedown of the Ozark plant was discriminatory,the General Counsel relies upon (a) alleged statements by Latzer and Drosten in1962 regarding the experimental nature of the manufacture of plastic bodies; (b)alleged statements by Holekamp in December 1963 and January 1964 regardingRespondent Ozark's profits; (c) Green's alleged threat in December 1963; (d)the Respondents' alleged union animus as demonstrated by Holekamp's discrimina-tory closedown of the Ozark plant on December 19, 1963; (e) Holekamp's allegedstatements in January 1964 regarding the likelihood of a closedown; (f) Holekamp'salleged statement in February 1964 regarding the "move" to Parsons, Kansas; (g)Holekamp's alleged statement in February 1964 that the closing of the plant hadnothing to do with orders or production; (h) the fact that after the closing of theOzark plant the machinery and plant manager were transferred to RespondentMobilefreeze; and (i) the fact that after the cessation of operations in Ozark,Respondent Mobilefreeze manufactured bodies similar to those previously made byRespondent Ozark. Let us examine these factorsseriatim.As to (a), Chilton testified that in 1962, while he was still in the employ ofRespondent Hutco, Latzer and Drosten on two different occasions told the employ-ees of Respondent Hutco's plastic department that the manufacture of plastic bodieswas "purely experimental" and that "it would possibly be three years before theywould realize any profit." Assuming that such statements were made, it does not fol-low-as the General Counsel seems to imply-that the management was irrevocablycommitted to keep the operation going for at least 3 years regardless of losses. Allthat the alleged statements may reasonably be taken to mean is that,at that time,management was willing to wait a reasonble period (and perhaps to absorb modestlosses in the meanwhile), before expecting to realize a profit Surely the substantiallosses which the Respondent did in fact thereafter sustain, the size of which mayisThe findings of fact regarding this conversation are based upon Henry's undentedtestimony. OZARK TRAILERS, INC.581have exceeded expectations, were of a nature to justify a later reappraisal of thesituation in January 1964-approximately 11/2 years after these statements werealleged to have been made.As to (b), Chilton testified that in December 1963 Holekamp "said it was thefirst time the company had ever realized any profit ... it was strictly book profit,but the company had realized for the first time they could make the operation pay."Chilton further testified: "I think in January, also, that I had a talk with him andthe company, the way I understood it, was making money at that time, January andDecember." Chilton failed to tie down the times and places and other personspresent, if any. Holekamp could not recall making any such statements to anyonein December 1963. The financial statements of Respondent Ozark, discussed in moredetailhereafter, show that it was sustaining severe losses during the months inquestion.Holekamp testified that he normally saw the monthly statements. There-fore if Chilton's version were to be believed, Holekamp deliberately misled Chilton;furthermore, Chilton would not be likely to have been worried in January 1964(as events that month indicated he was), regarding the likelihood of the plantclosing.While Holekamp did not impress me as an entirely candid witness in allrespects, for the foregoing reasons I find it difficult to accept as accurate, andtherefore do not credit, Chilton's version of these alleged statements by Holekamp.With regard to (c), it has already been determined that Chilton's testimony wastoo vague and self-contradictory to warrant basing any findings thereon. We turn,then, to (d). It is undoubtedly true that, in discriminatorily locking out RespondentOzark's employees for half a day on December 19, 1963, Holekamp exhibited astrong union animus. Despite past contractual relations at Ozark and apparentamicable relations also at the operation of Respondent Hutco,14 I agree with theGeneral Counsel that in January 1964 the Respondents were opposed to the union-ization of the Ozark operation.15As to (e), on January 15, 1964, Chilton was nominated for president of theUnion and before accepting told Holekamp of his nomination, explaining that hedid not want to accept if there were any possibility that the plant might close inthe foreseeable future.Holekamp's reply is in dispute. According to Chilton,Holekamp answered that "he had no idea of closing" the plant, that there "wassixmonths work.in advance" and that he would "check" and talk to Chiltonagain in a week. According to Chilton a second conversation ensued about aweek later, attended also by Henry, at which Holekamp reported that RespondentOzark "had at least six months work ahead, they had a number of bodies for Swiftand Company. They were contemplating some orders from the air force [and] .. .in the foreseeable future they wouldn't be closing down." Holekamp's version wasthat there was one such conversation, in which Holekamp "couldn't give him[Chilton] any firm answer one way or another because I don't know if the com-pany was in bad shape, but at that time I did not know of any closedown." AlthoughHenry testified as a witness for the General Counsel, he did not mention this inci-dent. Chilton thereafter accepted the Union's presidency. I am of the opinion that,in view of his hesitation, he would not have done so absent some sort of assurancefrom Holekamp. Accordingly, I credit Chilton's version of this incident as themore accurate.Regarding (f), Tom Van Horn, an employee of Respondent Ozark who wasterminated on February 28, 1964, testified that a week before his termination he14 Shim testified that in 1959 he was in charge of organizing the employees of Respond-ent Hutco and had several conferences with Warren and Respondent Hutco's attorney. Hefurther testified:Q I will ask you this, in all of your experience in your capacity that you now per-form, have you ever had an organization that took place in a company quicker andsmoother in all your experience"A. Mr. Hulston, I thought that was remarkable for its simplicity and completeness.isThis conclusion is not related critically, but merely as a statement of fact. The Re-spondents had, of course, a legal right to show antagonism toward the Union, so long asthey took no action forbidden by the ActN L R B. v McGahey, T. A., Sr ; T A McGahey,Jr.,Mrs Attie McGahey Jones and Mrs Wilda Frances McGahey Harrison, d/b/a Colum-bus Marble Works,233 F 2d 406, 409 (C.A. 5). But, as the United States Court of Appealsfor the Fifth Circuit has said inN.L R B. v. Dan River Mills, Incorporated, AlabamaDivision,274 F.2d 381, 384: "antiunion bias and demonstrated unlawful hostility areproper and highly significant factors for Board evaluation In determining motive " See alsoCaldwell Mfg. Co , Inc.,149 NLRB 112. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDHolekamp answered: "Yes, we are moving to Parsons, Kansas" and inquired ifVan Horn "wanted to go with him," which Van Horn declined. According toVan Horn, when Van Horn admonished: "Let go of the union in Parsons," Hole-kamp responded "he guessed he could block the union in Parsons as he did inOzark." Holekamp admitted that he "made mention that some of the equipmentwas being moved" to Parson, but denied stating that he was "going to break theunion " The facts show, as related above, that the Union obtained a 1-year con-tract at Ozark, arranged the rehire of several dischargees, and convinced Holekampto reverse his decision closing the plant on December 19, 1963. It can hardly besaid, therefore, thatHolekamp had "blocked" the Union there, and I doubt thathe told Van Horn that he had done so. I accordingly do not credit Van Horn'sversion of this conversation.As to (g), Chilton testified that on February 28, 1964, when he was terminated,Holekamp advised him "that he didn't think it [the layoff] would be over 3 weeks'duration.and it had nothing to do with the orders or production." Indeed,Chilton testified that he "gathered" the layoff was due, in part at least, to the"RossVaughan suit" 16 which, according to Chilton, was set for trial forMarch 15, 1964. Holekamp's version was somewhat different. According to Hole-kamp, he told Chilton that the men were going to be laid off for an indefinitelength of time, and when Chilton asked if he thought the plant would reopenhe replied that he did not know. Holekamp further denied mentioning that theRoss Vaughan case was set for trial March 15, in fact he testified that the pleadingsin that case were not even filed unitl May 1964. In view of the status of the RossVaughan case in February 1964, and in lieht of Holekamp's ctatenient to Henryat the time that the layoff was due to lack of work, I do not credit Chilton'sversion that Holekamp informed him that the layoff "had nothing to do withthe orders or production."There remain (h) and (i), dealing with events after the closing of the Ozarkoperations. It is true that Holekamp then became manager of the Parsons operationof Respondent Mobilefreeze, and that machinery previously used at Ozark wasshipped to the Parsons plant. But, as previously noted, Respondent Mobilefreezeheld a mortgage on this property, and took possession of it as an offset againstRespondent Ozark's unpaid debt. It is also true that Respondent Mobilfreezemanufactured bodies similar to those previously made by Respondent Ozark.However, it had done so ever since it began manufacturing operations in Parsons-long before the decision to close the Ozark plant. Indeed, Latzer testified: "Itwas our [original] intention that both operations would be maintained andoperated together." Prior to the closing of the Ozark plant, Respondent Mobile-freeze purchased some bodies from Metal Stamping Corporation in Conway,Arkansas. Since the closing, RespondentMobilefreeze has contracted for thepurchase of bodies from Schodorf Body Company in Columbus, Ohio. In thejob categories which existed at the Ozark operation before it closed, only one newemployee has been hired at Parsons since March 1, 1964. There is no evidencethat any work under way by Respondent Ozark on March 1, 1964, was thereaftercompleted by Respondent Mobilefreeze, that Respondent Mobilefreeze's operationsor employee complement have increased substantially sinceMarch 1, 1964, orindeed that its operations have undergoneanychange, or been affected to anysubstantial degree. I conclude that there is no support in the record for thecomplaint's allegation that "on or about March 1, 1964, the Respondent . . .transferred the entire [Ozark] operation to Mobilefreeze."In sum, the record shows that the Respondents, in January 1964, opposed theunionization of their employees at Ozark; that during the same month, throughHolekamp, the Respondents assured Chilton that the Ozark plant "had at least6 months work ahead"; that the Respondents permanently closed down the Ozarkoperation at the end of February 1964 (but did not however transfer it to Parsons);and that at that time the Respondents indicated to the employees that the shutdownwas only temporary, thereby withholding from its employees the fact that a per-manent closing had already been agreed upon. These facts, in unexplained, wouldlend support to the General Counsel's contention that the Ozark plant was per-manently closed by the Respondents in order to get rid of the Union. Let us turnthen to the Respondent's explanation.ieApparently a lawsuit filed against Respondent Ozark by Ross Vaughan, its formerpresident and manager OZARK TRAILERS, INC.583Latzer testified thatthe decisionto close the Ozark plant was arrived at "strictlyfor financialreasons."The U.S. Corporate Income Tax Return of RespondentOzark for 1961 showed a net loss of over $2,000, althoughduringthat year thepresident's total compensation (he having also acted as manager), was only $1,200In 1962 Respondent Ozark fared even worse-a total net loss of over $12,000, ofwhich over $9,000 was due to "inventory adjustment", total officer salaries wereonly about $4,800. But the big loss came in 1963 In that year the net loss exceeded$136,000, of which about $17,000 was due to "loss on inventory." At the end of theyear Respondent Ozark owned total assets of only about $160,000, while its debttoRespondent Mobilefreeze alone exceeded $285,00. In January 1964 RespondentOzark sustained another net loss of over $9,400. Thus, fiom the beginning of 1961to the end of January 1964 Respondent Ozark lost a total of approximately$160,000 During this period no dividends were paid to stockholders and no salariesto officers except in payment for actual managerial services. In the face of suchstaggering losses and virtually hopeless insolvency of the Ozark operation, there canbe little doubt that the financial situation was uppermost in the minds of the direc-torswhen they decided to close the Ozaik plant permanently to prevent furtherlosses.i7 I find this to be an acceptable and reasonable explanation for the closingOn the entire record, and bearing in mind the importance of the profit motive inprivate industry, I am persuaded and find that the Respondents' decision to closedown the Ozark opciation was based primarily upon economic considerations, andthat the General Counsel has failed to demonstrate by a fair preponderance of theevidence that the decision was motivated to any appreciable extent by union animusor the desire to get rid of the Union.b.Failure and refusal to baigainAs noted above, the General Counsel contends that the Respondents closed theOzark operation on or about March 1, 1964, "without prior consultation with, ornotice to, the Union, the duly authorized representative of all its employees in the[appiopriate] unit." As previously set forth, the Union was certified on March 11,1963, as bargaining agent for Respondent Ozark's employees. By virtue of the 1-year contract executed on April 16, 1963, the Union was entitled to exclusive recog-nition for at least the term of the contiact Shinn, representing the Union's parentorganization, Chilton, then president of the Union, and Henry, a member of theUnion's bargaining committee, all testified that the final closing of the Ozark opera-tion was accomplished without prior notice to or consultation with the Union. Thusthe Respondents closed the Ozark operation and effectively discharged all employeesin the unit without consulting with the Union or giving it an opportunity to bargainwith respect to the contemplated change as it effected employment. The Board hasheld that, under such ciicumstances, an employer's bypassing of the statutory repre-sentative of its employees, and failure to bargain in good faith regarding its decisionto close down, as well as the effects of such a decision upon the employees, is vio-lative of Section 8(a)(5) of the Act.18 The Respondents' motions to dismiss thecomplaint are accordingly granted insofar as the complaint alleges that the Respond-ents violated Section 8(a)(3) of the Act by the final closing of the Ozark operationson or about March 1, 1964, and denied insofar as the complaint alleges that theRespondents violated Section 8(a)(1) and (5) of the Act by such unilateralconduct."The General Counsel argues in his brief that "the best that can be said for the movewas that Respondent combined two losing operations at one location. . . Nowhere didthe Respondent ..show that it had benefited itself in any way by combining the Ozarkoperation with that of Mobilefreeze " The basic error in this reasoning is the assumption thatthe operations at Ozark and Parsons were combined In fact this was not done All thatoccurred was that the Ozark operation, which had proved to be unprofitable, was abandoned18Town & Country Manufacturing Company, Inc,136 NLRB 1022, 1026-28, enfd. 316F 2d 846 (C.A. 5), rehearing denied June 29, 1963,The RentonNewsRecord,136 NLRB1294, 1296,Adams Dairy, Inc,137 NLRB 815, 816, enforcement denied 322 F 2d 553(C A8) , Fibreboard Paper Products Corporation,138 NLRB 550 (Supplemental Decisionand Order), enfd. 322 F 2d 411 (C A D C ), rehearing denied September 27, 1963, certgranted 375 U S 963 ;Winn-Dixie Stores, Inc ,147 NLRB 788 ;Royal Plating and Polish-ing Co , Inc ,148 NLRB 545 ; andThe William J. Burns International Detective Agency,Inc,148 NLRB 1267. See alsoN L R B. v Rapid Bindery, Inc,293 F 2d 170, 175-176 Tothe extent thatSeaboard Packing Company,107 NLRB 1295, holds to the contrary, I deemit to have been overruled subsilentioby the Board's decisions inTown & Country, RentonNews, Adams Dairy, Fibreboard, Winn-Dixie, Royal Plating,andBurns. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Ozark Trailers, Incorporated, Hutco Equipment Company, and MobilefreezeCompany, Inc., together constitute, and at all material times have constituted, asingle employer within the meaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) of the Act.2InternationalUnion, Allied IndustrialWorkers of America, Local No. 770,AFL-CIO, is, and all material times has been, a labor organization within the mean-ing of Section 2(5) of the Act3.By closing its operation at Ozark, Missouri, on December 19, 1963, therebydiscouragingmembership in the above-named labor organization, the Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.All employees of Ozark Trailers, Incorporated, excluding office clerical employ-ees,watchmen and guards, professional employees, the plant manager, and allother supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.5InternationalUnion, Allied IndustrialWorkers of America, Local No. 770,AFL-CIO, was on March 11, 1963, and at all times since has been, the exclusiverepresentative of the employees in the above-described unit for the purposes of col-lective bargaining within the meaning of Section 9(a) of the Act.6.By unilaterally closing their operation at Ozark,Missouri,on or aboutMarch 1, 1964, without prior notice to, consultation with, or bargaining with theabove-named labor organization, thereby failing and refusing to bargain collectivelywith the above-named labor organization as the exclusive representative of theemployees in the above-described unit, the Respondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8(a) (5) of the Act.7.By the above-described conduct, thereby interfering with, restraining, and coerc-ing their employees in the exercise of rights guaranteed in Section 7 of the Act,the Respondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.8.The above-described untair labor practices tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.9.The General Counsel has failed to establish that the Respondents violated theAct during December 1963 by threatening employees with reprisals; or that theyviolated Section 8(a)(5) of the Act by failing or refusing to bargain regarding theclosing of their operation at Ozark, Missouri, on December 19, 1963; or that theyviolated Section 8(a)(3) of the Act by discriminatorilyclosing the said operationon or about March 1, 1964.THE REMEDYIt has been found that the Respondents discriminatorily locked out their employ-ees for 4 hours on December 19, 1963, and that they failed and refused to bargaincollectively with the Union with respect to the final closing of the Ozark operationon or about March 1, 1964. It will accordingly be recommended that the Respond-ents cease and desist from such conduct. Because of the underlying purpose andtendency of this unlawful conduct, it is concluded that there exists danger that theRespondents will in the future commit other unfair labor practices. Accordingly, itwill be recommended that the Respondents cease anddesist,not only from theunfair labor practices found, but also from in any othermannerinfringing uponthe rights guaranteed in Section 7 of the Act.Affirmatively, it will be recommended that the Respondents make whole allemployees or former employees of Respondent Ozark who reported for work onDecember 19, 1963, for any loss of pay they may have suffered by reason of theRespondents' discrimination against them on that day, by paying to each of thema sum of money equal to that which he would normally have earned during those4 hours, less his net earnings during the said period, if any. The backpay providedfor herein shall carry interest at the rate of 6 percent per annum.The Respondents' unilateral discontinuance of their operation in Ozark,Missouri,aboutMarch 1, 1964, resulted in the termination of 12 employees. In fashion-ing an affirmative order, it must be borne in mind that the remedy should beadapted to the situation that calls for redress with a view toward restoring thesituation as nearly as possible, to that which would have obtained but for the OZARK TRAILERS, INC.585unfair labor practice.19 The nature of the violation would justify directing theRespondents to restore the situation existing prior to the closedown of the Ozarkoperation by ieestablishing the discontinued operation. However, the remedy shouldalso be tempered by practical considerations. The Ozark plant has been shutdownfor almost 10 months and most of the machinery has been shipped quite a distanceaway. Therefore that remedy would seem to be impractical. The type of violationwould also justify directing the Respondents to put the discharges on a preferentiallist for hire as positions open in the Respondents' other plants. But the Respondents'other plants are some distance away, and the record does not indicate whether theaffected employees are suitable for employment elsewhere in the Respondents'organization. Therefore I do not consider this remedy feasible. Of course, if theparties feel otherwise, they are free to agree on establishing such a preferentialhiring list-but this is, in my opinion, properly a matter for collective bargaining.Effectuation of the policies of the Act does require, however, if the unilaterallydiscontinued operation is not restored, that the Respondents undo the specific viola-tions found by offering now to bargain with the Union, not only about the effectson the employees of the discontinued operation, but also about the resumption ofsuch operation.Moreover, it is clear that if the Respondents had honored theirstatutory bargaining obligation, the employees affected by the discontinuance wouldnot have been terminated without the protection afforded them through collectivebargaining about the proposed action. As a result of the process of bargaining, theemployees might not have been terminated at all. In any event, they might haveretained their jobs at least until the Respondents had fulfilled their bargainingobligation by negotiating to a genuine impasse. Effectuation of the Act's policiestherefore further requires that the employees whose statutory rights were invadedby reason of the Respondents' unlawful unilateral action, and wno may have Buf-fered losses in consequence thereof, be reimbursed for such losses until such timeas the Respondents remedy their violation by doing what they should have done inthe first place. Accordingly, it will be recommended that the Respondents make thedischarged employees whole for any loss of pay they may have suffered as a resultof the Respondents' unfair labor practice The liability for such backpay shallcease upon the occurrence of any of the following conditions:(1) reaching mutualagreement with the Union relating to the subjects which the Respondents arehereby required to bargain about; (2) bargaining to a genuine impasse; (3) thefailure of the Union to commence negotiations within 5 days of the receipt of theRespondents' notice of their desire to bargain with the Union; or (4) the failureof the Union to bargain thereafter in good faith. Of course, if the Respondentsdecide to resume their operation at Ozark, Missouri,and offer to reinstate theirformer employees to their same or substantially equivalent positions, their liabilitywill cease as of that date. Backpay shall be based upon the earnings which theterminated employee would normally have received during the applicable period,less any net interim earnings,and shall be computed on a quarterly basis in themanner established by the Board, with interest thereon at the rate of 6 percent perannum.20 It will be further recommended that the Respondents post appropriatenotices, and mail copies thereof to each of the discharged employees.Upon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case, I make the following:RECOMMENDED ORDERIt is therefore recommended that Ozark Trailers, Incorporated, Ozark, MissouriHutco Equipment Company, Springfield, Missouri, and Mobilefreeze, Inc., Parsons,Kansas, their officers, agents, successors, and assigns, shall-1.Cease and desist from:(a)Discouraging membership in International Union, Allied Industrial Workersof America, Local No. 770, AFL-CIO, or any other labor organization, by lockingout their employees or otherwise discriminating against them in regard to their hireor tenure of employment or any other term or condition of their employment.(b)Unilaterally closing any of their plants or otherwise instituting changes inthe wages, hours, or other terms or conditions of employment of employees in the-unit described below, without prior notice to and bargaining with the above-namedlabor organization concerning such decision and its effects.19Y L.R B. v. Mackay Radio t TelegraphCo,304 U S. 333,348; andPhelps-Dodge Corp -v NLRB,313U.S 177,19420Wann-Davie Stores,Inc.,147 NLRB 788 ,586DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with,restraining,or coercingtheir employ-ees inthe exercise of their rights under Section 7 of the Act, exceptas permittedby Section 8(a) (3) of the Act, as amended2.Take the following affirmative action, whichit is found will effectuate thepolicies of the Act:(a)Make whole all employees or former employees of Ozark Trailers,Incor-porated, who reported for work on December 19, 1963, for any loss of pay sufferedas a result of the discrimination against them on that date, with interest thereonat the rate of 6 percent per annum.(b)Offer to and, upon request, bargain collectively with the above-named labororganization as the exclusive representative of all employees in the appropriateunit concerning resumption of their operation at Ozark, Missouri, and failing toreach agreement in this matter, bargain collectively regarding the effects of thediscontinuance of this operation. If an understanding should be reached, uponrequest, embody such understandingin a signedagreement. The appropriateunit is:All employees of Ozark Trailers, Incorporated, excluding office clerical employ-ees,watchmen and guards, professional employees, the plant manager,and allother supervisors as defined in the Act.(c)Make whole A. R. Chilton, Clarence Chilton, Bill Clayman, Larry Day,Max Estes, Howard Haifling, Rex Henry, Hollis H. Hull, Jim Tinker, EugeneVan Horn, Tom Van Horn, and Lyle Wood for any loss of pay they may havesuffered by reason of the Respondents' unilateral closing of their operation atOzark, Missouri, with interest thereon at the rate of 6 percent per annum.(d) Preserve and, upon request, make available to the Board or its agents. forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to computethe amount of backpay due hereunder.(e) Promptly upon receipt from the Regional Director for Region 17 of copiesof the attached notice marked "Appendix," 21 cause such copies to be signed by arepresentative of each of the Respondents and be posted in conspicuous places attheir plants in Spiingfield, Missouri, and Parsons, Kansas, including all places wherenotices to employees are customarily posted(f)Maintain such posting for 60 consecutive days, during which they shall takereasonable steps to prevent such notices from being altered, defaced, or coveredby any other material.(g) Promptly upon receipt from the said Regional Director of copies of thesaid notice, mail a copy thereof, signed as set forth above, to each of the employeesentitled to backpay hereunder, at his last known address, by certified mail.(h)Notify the said Regional Director, in writing, within 20 days from thereceipt of this Decision,22 what steps they have taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to carry out the policies of the National Labor Rela-tionsAct, as amended, you are notified that:WE WILL NOT discourage membership in International Union, Allied Indus-trialWorkers of America, Local No. 770, AFL-CIO, or any other union, bylocking out our employees or otherwise discriminating against them in regardto their hire or tenure of employment or any of their working conditionsWE WILL NOT close any of our plants or otherwise change the wages, hours,or working conditions of employees in the unit described below, without first21 In the event that this Recommended Order is adopted by the Board, the words "theRecommended Order of a Trial Examiner" shall be stricken from the notice, and the words"a Decision and Order" shall be substituted therefor. If the Board's Order should be en-forced by a decree of a United States Court of Appeals, the words "Decision and" shallbe stricken from the notice, and the words "Decree of the United States Court of AppealsEnforcing an" shall be substituted therefor22 In the event that this Recommended Order is adopted by the Board, the words "20 daysfrom the receipt of this Decision" shall be stricken, and the words "10 days from thedate of this Order" shall be substituted therefor 1 AUGHAN-HICKS BUICK CO.587notifyingand bargainingwith the above-named Union concerning suchdecision and its effects.WE WILL NOT in any othermanner interfere with, restrain,or coerce ouremployees in theexerciseof their rightto self-organization,to form, join,or assist unions, to bargaincollectivelythrough representatives of their ownchoosing,to engagein concerted activitiesfor the purposesof collective bar-gainingor othermutual aid or protection,or to refrain from such activities,except to the extent that such right may be affected by anagreement"requiringunionmembershipas a condition of employment,as authorized in Section8(a)(3) of the National Labor RelationsAct, as amendedby the Labor-Management Reportingand DisclosureAct of 1959.WE WILL reimburseall employees or former employees of our plant atOzark,Missouri, who punchedin on December19, 1963,for any loss of paysufferedbecause of the discriminationagainst them on that date,with 6 percentinterest.WE WILL offerto and,uponrequest, bargain collectively with the above-named Union as the exclusive representativeof all employeesin the unit aboutresumption of our operation at Ozark, Missouri,and failingto reach agree-ment in this matter, WE WILL bargain collectively about the effects of the dis-continuance of this operation.If agreementshould be reached, WE WILL, uponrequest, put it in the form of a written contract. The unit is:All employees of Ozark Trailers, Incorporated, except office clerical em-ployees, watchmen and guards, professional employees, the plant manager,and all other supervisors.WE WILL reimburse the employees named below for any loss of pay sufferedby them because of the discontinuance of our operation at Ozark, Missouri,with 6 percent interest.A. R. ChiltonMax EstesJim TinkerClarence ChiltonHoward HaiflingEugene Van HornBill ClaymanRex HenryTom Van HornLarry DayHollis H. HullLyleWoodOZARKTRAILERS, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)HUTCO EQUIPMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)MOBILEFREEZE COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mustremainposted for60 consecutivedays from the dateof posting,and must not be altered, defaced, or covered by any othermaterial.Any questions concerning this notice or compliance with its Provisions may bedirected to the Board's Regional Office, 1200 Rialto Building, 906 Grand Avenue,Kansas City, Missouri 64106, Telephone Baltimore 1-7000, Extension 731.Vaughan-Hicks Buick Co.andInternational Association of Ma-chinists and Aerospace Workers,AFL-CIO.Cases 26-CA-2260and 26-RC-2507.October 28, 1966DECISION AND ORDEROn June 22,1966, Trial ExaminerGeorge A. Downingissued hisDecision in the above-entitledproceedin,finding that Respondent161 NLRB No. 41.